            Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARSHAL ROSENBERG,

                                Plaintiff,                 ECF Cases

           -against-                                       No. 1:18-cv-04830 (AKH) (BCM)

 METROPOLIS GROUP, INC., A&N DESIGN
 STUDIO, INC. D/B/A DOOR3 BUSINESS
 APPLICATIONS, JOHN DOES 1-10, JANE
 DOES 1-10 and XYZ COMPANIES 1-10,

                                Defendants.


 A&N DESIGN STUDIO d/b/a DOOR3
 BUSINESS APPLICATIONS,                                    No. 1:18-cv-11291 (AKH) (SDA)

                                Plaintiff,

           -against-


 MARSHAL ROSENBERG,

                                Defendant.


   CONFIDENTIALITY STIPULATION AND [PROPOSED] PROTECTIVE ORDER

       The above-captioned parties (collectively, the “Parties”) hereby stipulate to the entry of a
Protective Order in the above-captioned consolidated actions (collectively, the “Actions”) as
follows:

       1.        Counsel for any party, or subpoenaed third party, may designate any document or

information, or any deposition testimony, in whole or in part, as CONFIDENTIAL, if counsel

determines, in good faith, that such designation is necessary to protect the interests of the client in

information that is proprietary, a trade secret, or otherwise sensitive non-public information.

                                                  1
            Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 2 of 9



Information and documents so designated by a party shall be stamped “CONFIDENTIAL” on each

page that contains protected material.      For information produced in some form other than

documentary and for any other tangible items, that the Producing Party affix in a prominent place

on the exterior of the container or containers in which the information is stored the legend

“CONFIDENTIAL.” Where the designation applies in part only, the portions so designated shall

be clearly marked. Deposition testimony so designated shall be identified on the record. All

deposition transcripts shall be deemed “Confidential” for thirty (30) days after the delivery of the

transcript without the need for designation.

       2.       Counsel for any party may, subject to the limitations set forth below, designate any

document or information, in whole or in part, or any deposition testimony, as CONFIDENTIAL

— ATTORNEYS EYES ONLY, if, but only if, and only to the extent that, such document,

information or testimony contains highly sensitive, non-public information that would harm a

party’s competitive position or other significant rights if disclosed to others and counsel

determines, in good faith, that such designation is necessary to protect the interests of the client in

such information. Qualifying documents, information or testimony so designated by a party shall

be stamped “CONFIDENTIAL — ATTORNEYS EYES ONLY.” Subject to the terms of

Paragraph 9 herein, no party shall, through counsel or otherwise, designate any computer program,

or any aspect thereof (including, but not limited to, any code or image thereof or information or

data contained therein), or any documents or information specifically related to the development

of the Replacement Program (as that term is defined in the First Amended Complaint dated Dec.

13, 2018) (the “Replacement Program”), as CONFIDENTIAL — ATTORNEYS EYES ONLY.

       3.       Information    designated      as   CONFIDENTIAL        or    CONFIDENTIAL          —

ATTORNEYS EYES ONLY shall collectively be referred to as “Designated Information.” The


                                                    2
               Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 3 of 9



protections conferred by this Stipulation and Order cover not only Designated Information (as

defined above), but also (1) any information copied or extracted from Designated Information; (2)

all copies, excerpts, summaries, or compilations of Designated Information; and (3) any testimony,

conversations, or presentations by parties or their counsel that might reveal Designated

Information. Any use of Designated Information at trial shall be governed by the orders of the

Court. This Order does not govern the use of Designated Information at trial.

          4.       Any Designated Information disclosed will be held and used by the person

receiving such information solely for use in connection prosecuting, defending, or attempting to

settle the Actions.

          5.       In the event a party challenges a designation of confidentiality pursuant to

Paragraph 1 or 2 above, counsel shall make a good faith effort to resolve the dispute by conferring

directly with counsel for the designating party. In conferring, unless otherwise agreed, the

challenging party must explain in writing the basis for its challenge, and the designating party must

respond in writing within seven days. If at that time the parties remain unable to resolve the

dispute, the challenging party may seek resolution by the Court. In any such proceeding the

designating party shall bear the burden of proof in supporting the challenged designation.

          6.       Nothing in this Protective Order constitutes an admission by any party that

Designated Information disclosed in this case is relevant or admissible. Each party reserves the

right to object to the use or admissibility of the Designated Information.

          7.       Documents designated as “CONFIDENTIAL” shall not be disclosed to any person,

except:

          a.       Outside counsel of record for the receiving party, and employees of
                   outside counsel assigned to and necessary to assist in the litigation;

                                                     3
             Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 4 of 9




        b.       In-house counsel for the receiving party;

        c.       Marshal Rosenberg, the Principal(s) of Metropolis Group, Inc. and
                 the Principal(s) of A&N Design Studio, Inc. d/b/a DOOR3 Business
                 Applications;

        d.       Non-attorney employees of the receiving party assigned to and
                 necessary to assist in the litigation;

        e.       Consultants or experts assisting in the prosecution or defense of the
                 matter, to the extent deemed necessary by counsel;

        f.       Court reporters, videographers, contractors engaged for the limited
                 purpose of making copies of documents or organizing or processing
                 documents and/or electronically stored information;

        g.       The Court and its personnel (including any mediator, or other person
                 having access to any Designated Information by virtue of his or her
                 position with the Court);

        h.       Any person who authored, received, was copied on, or otherwise
                 had prior non-wrongful access to the Designated Information or
                 previously received a copy of the Designated Information;

        i.       During their depositions, witnesses, and attorneys for witnesses;

        j.       Professional jury or trial consultants or mock jurors; and

        k.       any other person upon such terms and conditions as the parties may
                 agree or as the Court may hereafter by Order direct.

        8.       Documents designated as “CONFIDENTIAL—ATTORNEYS EYES ONLY”

shall not be disclosed to any person except those listed in Paragraphs 7(a), 7(b), 7(e), 7(f), 7(g),

7(h) and 7(k) above.

        9.       Any computer program designated “CONFIDENTIAL” pursuant to Paragraph 2

above, or any documents or information specifically related to the development of the

Replacement Program, shall not be disclosed to any person except those listed in Paragraphs 7(a),

7(b), 7(c), 7(d), 7(e), 7(f), 7(g), 7(h), 7(i) and 7(k) above.


                                                    4
            Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 5 of 9



       Prior to disclosing or displaying Designated Information to any person other than the Court,

counsel must:

       a.       Inform the person of the confidential nature of the information or
                documents;
       b.       Inform the person that this Court has enjoined the use of the
                information or documents by him/her for any purpose other than this
                litigation and has enjoined the disclosure of the information or
                documents to any other person; and
       c.       For persons identified in Paragraphs 7(d), 7(e), 7(i), or 7(j) require
                the person to sign an agreement to be bound by this Order in the
                form attached hereto.
       10.      The disclosure of a document or information without designating it as Designated

Information shall not constitute a waiver of the right to designate such document or information

as Designated Information. If so designated, the document or information shall thereafter be

treated as Designated Information subject to all the terms of this Stipulation and Order, provided,

however, that such subsequent designation shall not affect anything occurring prior to the receipt

of said designation by counsel for the receiving party.

       11.      (a) Pursuant to Federal Rule of Evidence 502, the production of privileged or work-

product protected documents or communications, electronically stored information (“ESI”) or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding, provided,

however, that principles of subject matter waiver shall apply to intentional waivers for purposes

of this case only. This Order shall be interpreted to provide the maximum protection allowed by

Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a

party’s right to conduct a review of documents, ESI or information (including metadata) for

relevance, responsiveness and/or segregation of privileged and/or protected information before

production.

                                                  5
          Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 6 of 9



               (b) The disclosure of any inadvertently produced privileged or work product

protected material shall cease to be “inadvertent” if a non-producing party notifies the producing

party in writing (including by email) of the disclosure and the producing party does not request the

return of the privileged or work product protected matter within ten (10) days.

       12.     This Stipulation and Order shall not affect:

               a.      any producing party’s prior rights to use Designated Information in its

               unfettered discretion;

               b.      any party’s right to object to any discovery demand on any ground;

               c.      any party’s right to seek an order compelling discovery with respect to any

                       discovery demand;

               d.      any party’s right to object to the admissibility of any document or information

                       on any ground; or

               e.      any party’s preexisting rights in and to any documents, information, or

                       property.

       13.     At the conclusion of litigation, Designated Information and any copies thereof shall

be promptly (and in no event later than 30 days after entry of final judgment no longer subject to

further appeal) returned to the producing party or certified as destroyed, except that the parties’

counsel shall be permitted to retain their working files on the condition that those files will remain

subject to the protections of this Order. Litigation shall be deemed concluded at the later of (1)

dismissal of all claims and defenses in the Actions, with prejudice, or (2) final judgment herein

after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of the

Actions, including the time limits for filing any motions or applications for extension of time

pursuant to applicable law.


                                                  6
      Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 7 of 9




        14.    If a receiving party learns that, by inadvertence or otherwise, it has disclosed

Designated Information to any person or in any circumstance not authorized under this Stipulation

and Order, the receiving party must immediately (a) notify in writing the designating party of the

unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

Designated Information; (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order; and (d) request such person or persons to execute the form

attached hereto.

       SO STIPULATED AND AGREED:




 Dated: March




                                            TANNENBAUM HELPERN-SYRACUSE &


Dated: March        , 2019

                                            Paul D. Sarkozi
                                            sarkozi@ thsh. corn
                                            Attorneys for Metropolis Group, Inc.




                                                7
    Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 8 of 9




                               DUNNINGTON BARTHOLQW & MILLER
                               D

Dated: March   , 2019
                                   ianta
                                lamuel Bh
                               Raymond Dowd
                               kketile @dwmington. com
                               Attorneys for A&N Design Studio d/b/a Door3
                               Business Applications



SO ORDERED:



                   UJS.DJ.




                                 8
          Case 1:18-cv-04830-AKH Document 58 Filed 03/04/19 Page 9 of 9



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 MARSHAL ROSENBERG,

                                Plaintiff,
                                                         ECF Cases
        -against-
                                                         No. 1:18-cv-04830 (AKH) (BCM)
 METROPOLIS GROUP, INC., A&N DESIGN
 STUDIO, INC. D/B/A DOOR3 BUSINESS
 APPLICATIONS, JOHN DOES 1-10, JANE
 DOES 1-10 and XYZ COMPANIES 1-10,

                       Defendants.
 A&N DESIGN STUDIO d/b/a DOOR3
 BUSINESS APPLICATIONS,
                                                         No. 1:18-cv-11291 (AKH) (SDA)
                                Plaintiff,

        -against-


 MARSHAL ROSENBERG,

                                Defendant.

                                             Agreement

        I, _________________, acknowledge that I have read and understand the Confidentiality
Stipulation and Protective Order (the “Order”) in the above-captioned consolidated actions
(collectively, the “Actions”). I agree to abide by the terms of the Order and not to disclose any
Designated Information produced in the Actions other than as permitted by the Order. I further
agree that, at the conclusion of the Actions I will return all Designated Information to the party or
attorney from whom I received it.

        By acknowledging these obligations under the Order, I understand that I am submitting
myself to the jurisdiction of the United States District Court for the Southern District of New York
for the purpose of any issue or dispute arising under this agreement, and that my willful violation
of any term of the Order could subject me to punishment for contempt of Court.



DATED: ____________                                   __________________________________



                                                 1
